internal_revenue_service department of the predeoy le g4f q gg od person to contact washington dc telephone number refer reply to op e ep t date wi legend hospital h city cc religion r churches organization o plan x plan y this is in response to a ruling_request dated september as supplemented by additional correspondence dated april june in which your authorized representative requested a ruling on hospital h's behalf regarding the church_plan status of plans x and y under sec_414 of the internal_revenue_code and date the following facts and representations have been submitted on your behalf the churches referred to in this ruling are specifically listed in exhibit j attached to this ruling they are all churches of religion r the city c metropolitan area each of the churches is in general the churches are located in an sage organization described in sec_170 b a i the churches are exempt from taxation under sec_501 code as entities described in sec_501 of the code of the code of the hospital h is a constituent agency of organization a communal welfare organization founded by and promoting the values of religion r and the churches the churches and their members participate in contribute to and assist in maintaining hospital h both directly and through organization hospital h organization described in sec_501l c exempt from taxation under sec_501 of the code that is is an of the code hospital h is dedicated to carrying out its healthcare mission in keeping with religion r life and tradition as taught and promoted by the churches in support thereof hospital h’s charter specifies that one of its purposes is to continue its traditions of service to the religion r community its mission statement includes the following language as an organization founded and supported by the religion r community it carries out its mission with sensitivity to the needs of religion r patients and staff and asserts traditional religion r values of excellence compassion and community concern for all hospital h’s vision statement also includes references to hospital h’s religion r heritage and includes in its aims that it will be the hospital of choice of the religion r community the mission and vision statements are intended to express hospital h’s intention to operate in accordance with the customs teachings and laws of the churches hospital h’s charter requires that at least two-thirds of the members of the board_of directors be members of the religion r community all current and past members of the board_of directors have with de_minimis exceptions been affiliated with the churches hospital h and its parent_corporation have a close association with the churches as well as with organization oo officers of organization who themselves represent members of the religion r community and the churches serve as officers of hospital h and its parent_corporation hospital h depends extensively on private philanthropy for funding through organization hospital h raises the bulk of its funds in meetings held at or under the auspices of the churches and through mailings telephone and in-person solicitations directed at members of the churches and members of the religion r community programmatically hospital h works in furtherance of the customs teachings and laws of the churches and the special needs of individuals of religion r origin for example there is chapel at hospital h with an ordained religion r clergy member who conducts organized services at least four times per week in keeping with the customs teachings and laws of the churches the a page clergy member is employed full-time by hospital h and in addition to leading religious services performs pastoral counseling and other religious duties all for the purpose of preserving and promoting religion r life and values as espoused by the churches hospital h has a dining facility that complies with certain religion r dietary laws and a gift shop which includes items specific to religion r hospital h observes two religion r holidays that are celebrated in the churches by designating such days as holidays for all non-union employees other religion r holidays that are observed by the churches are observed with appropriate ceremony and with religious services in the chapel in accordance with the customs teachings and laws of the churches special targeted services are an important part of hospital h’s programs including genetic testing and screening programs for diseases found disproportionately within the religion r community and the members of the churches a special in-vitro fertilization program specially designed to be sensitive to the concerns of religiously observant members of the religion r community and members of the churches and a residency program designed to accommodate observant physicians-in-training in addition hospital h works closely with other religion r organizations which have common bonds with the churches hospital h maintains two defined benefit pension plans for the plans are qualified under its employees plan x and plan y sec_401 of the code the plans are administered by the benefits committee consisting of four officers of hospital h approved by hospital h’s board_of directors the primary purpose of the benefits committee is to oversee the administration and funding of the plans based on the foregoing facts and representations a ruling is requested that plans x and y are church plans within the meaning of sec_414 of the code to qualify under sec_40l a of the code an employees’ plan generally must among other requirements meet the minimum_participation_standards of sec_410 and the minimum vesting standards of sec_411 qualified_pension plans also must meet the minimum_funding standards of sec_412 each of these sections however contains an exception for a church_plan as defined in sec_414 unless an election has been made in accordance with sec_410 see sec_410 c b e b and h f sec_414 of the code defines a church_plan as plan established and maintained for its employees or their beneficiaries by a church or by a convention or association of churches which is exempt from taxation under sec_501 of the a aid page code sec_1_170a-9 of the income_tax regulations provides that an organization is described in sec_170 a i of the code if a church or a convention or association of churches it is sec_414 e a a church_plan if of the code provides that a plan will be treated as organization whether a civil law corporation or otherwise the principal purpose or function of which is the administration or funding of a plan or program for the provision of retirement benefits or welfare benefits or both for the employees of a church or a convention or association of churches if such organization is controlled by or associated with a church or a convention or association of churches is maintained by an it in pertinent part sec_414 b of the code provides that an employee of a church or a convention or association of churches shall include an employee of an organization whether a civil law corporation or otherwise which is exempt from tax under sec_501 of the code and which is controlled by or associated with a church or churches a convention or association of sec_414 c of the code provides that a church_or_convention_or_association_of_churches which is exempt from tax under sec_501 shall be deemed the employer of any individual included as an employee under subparagraph b a sec_414 of the code provides that an organization whether a civil law corporation or otherwise is associated with a church or a convention or association of churches if the organization shares common religious bonds and convictions with that church_or_convention_or_association_of_churches of the code in order for an organization that is not itself a church or a convention or association of churches to have a church_plan under sec_414 establish that its employees are employees or deemed employees of a church_or_convention_or_association_of_churches under sec_414 b employees of any organization maintaining a plan are considered to be church employees if the organization described in sec_501 under sec_501 a church or a convention or association of churches is of the code and is exempt from tax is controlled by or associated with that organization must and hospital h and the churches are organizations described in sec_501 sec_501 organization described in sec_170 of the code each of the churches is of the code which are exempt from tax under a i of the code an page that is the churches by sharing common religious bonds and convictions as evidenced by the following in this case a church hospital h is associated with all current and past members of the board_of directors have with de_minimis exceptions been affiliated with the churches the churches and their members participate in contribute to and assist in maintaining hospital h both directly and through organization a communal welfare agency of the churches and the religion r community it is represented that hospital h’s mission statement and its vision statement are intended to express hospital h’s intention to operate in accordance with the customs teachings and laws of the churches through organization hospital h raises the bulk of its funds in meetings held at or under the auspices of the churches and through solicitation directed at members of the churches and the religion r community hospital h's sharing of common religious bonds and convictions with the churches is further evidenced by its full-time clergy member observance of religion r holidays dietary laws chapel services and pastoral counseling all for the purpose of facilitating and supporting religious life as understood and taught by the churches accordingly under sec_414 e d of the code hospital h shares common religious bonds and convictions with the churches and is therefore associated with the churches pursuant to sec_414 e b the employees of hospital h are deemed to be employees of the churches and the churches are deemed to be the employer of such employees for purposes of the church_plan rules of the code and c having established that employees of hospital h are considered to be employees of the churches the remaining issue is whether the benefits committee established by hospital h to administer plans x and y an organization controlled by or associated with a church or a convention or association of churches that has as its principal purpose or function the administration or funding of a plan or plans within the meaning of sec_414 a of the code is the benefits committee consists of four officers of hospital h who are approved by the board_of directors of hospital h the officers of hospital h are under its control and therefore so the benefits committee since hospital h is associated with the churches by virtue of sharing common religious bonds and convictions the benefits committee is indirectly associated with the churches by virtue of the fact it h since the primary purpose of the benefits committee is the administration of plans x and y as an organization described in sec_414 a the benefits committee qualifies of the code is controlled by hospital is bis page accordingly based on the foregoing facts and representations it plans within the meaning of sec_414 of the code is concluded that plans xx and y are church this letter expresses no opinion as to whether plans x and y as described herein continue to satisfy the requirements for qualification under sec_401 of the code the determination of whether a plan is qualified under sec_401l a is within the jurisdiction of the appropriate key district_office of the internal_revenue_service this ruling is directed only to the taxpayer who requested it sec_6110 of the code provides that it may not be used or cited by others as precedent in accordance with a power_of_attorney on file in this office this letter is being sent to your authorized representative and a copy is being sent to you sincerely yours frances v sloan chief employee_plans technical branch enclosures deleted copy of this letter notice of intention to disclose notice 3l6
